DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4, 6, and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 4, 6, and 9 are directed to limitations of “the first mobile bodies”, and the limiting effect of these claims is unclear because “the first mobile bodies” are not positively recited as part of “the information processing system”, therefore it appears that these dependent claims do not contain any new functional or structural limitations of the claimed system.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office  action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-13, and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Skaaksrud et al. (US 2019/0287063).
In regard to claim 1: Skaaksrud et al. discloses an information processing apparatus (see [0562]) comprising: a memory configured to store information about mobile bodies (see [0099]: “lower complexity ID node 120a is managed by the higher complexity master node 1720a and server 100 as part of keeping track of the location of ID node 120a (and the associated item), thereby providing intelligent, robust, and broad visibility about the location and status of ID node 120a”), each of which forms a vehicle by being coupled with a main body unit (see [0453]: “components may include a Mobility Base (MB)… Base Adapter Plate Module (BAPM), a Cargo Storage Unit (CSS)”) and is capable of autonomous driving (see [0426], [0434], [0459]); and a processor configured to transmit a summon command to a first mobile body (see [0772]: “dispatch command sent by the dispatch server may be initiated based upon a dispatch request received by the dispatch server”) existing within a predetermined range (see [0247]: “for the ‘local’ mode of traffic filtering, only the assigned master node communicates and processes information from a proximately close and assigned ID node”), the summon command summoning the first mobile body to a predetermined assembly location (see [0962]: “receiving the ordered item in the payload area within the modular cargo storage system may have the modular mobile autonomy control module autonomously causing the modular mobility base to move from within the warehousing location to the pickup location”), and cause a predetermined number of first mobile bodies assembled at the predetermined assembly location to carry one first main body unit that is larger or heavier than a main body unit that can be carried by one first mobile body (see [0483]: “MB units 1705 may be operated in a ‘collaboration mode’  to achieve… enhanced functionality for on-road use or higher payload”, [0484], [0494], [0774]), and to cause the predetermined number of the first mobile bodies to move to a predetermined destination (see [0581]).  
In regard to claim 2: Skaaksrud et al. discloses the information processing apparatus according to claim 1, wherein, when the predetermined number of the first mobile bodies carrying the first main body unit are no longer being used, the processor transmits a dismiss command to the predetermined number of the first mobile bodies, the dismiss command instructing movement to respective return locations (see [0731]: “modular mobile autonomy control module autonomously causing the modular mobility base to move from the [destination] location on a return route to the origin location after the item being shipped is detected to be removed from within the modular cargo storage system”).  
In regard to claim 3: Skaaksrud et al. discloses the information processing apparatus according to3. The information processing apparatus according to claim 1, wherein the information about the mobile body includes information indicating a state of the mobile body (see [0130], [0131], [0623]: “an exemplary MB 1705 may have its sensors 1815 certified to be calibrated and indicative of a level of readiness for a particular assigned logistics operation”), and the processor transmits the summon command by taking a mobile body that exists within the predetermined range and that is in an idle state as the first mobile body (see  [0849]: “The exemplary MALVT bot apparatus would then return to base at the hub location or be placed, for example, into a ready for dispatch group at the spoke location”, [0850]: “MALVT bot apparatus assemblies… may be maintained in a ready configuration of assembly 1700 that may be quickly dispatched by server 4720 with one or more inventory items 4710”). 
In regard to claim 4: Skaaksrud et al. discloses the information processing apparatus according to claim 1, wherein the predetermined number of the first mobile bodies that are assembled at the predetermined assembly location are mobile bodies that are in an idle state at a time of reception of the summon command (see [0850]: “MALVT bot apparatus assemblies… may be maintained in a ready configuration of assembly 1700 that may be quickly dispatched by server 4720 with one or more inventory items 4710. For example, once the MAM unit in exemplary MALVT bot apparatus assembly 1700 has received an inventory dispatch command from server 4720”).
In regard to claim 6: Skaaksrud et al. discloses the information processing apparatus according to claim 1, wherein the predetermined number of the first mobile bodies move and carry the first main body unit by convoy-traveling (see [0758]: “a pair of exemplary bot apparatus assemblies may cooperate via TRON technology, with one acting as a master and providing coordinated steering and propulsion input to the other”).  
In regard to claim 7: Skaaksrud et al. discloses the information processing apparatus according to claim 6, wherein the processor controls each of the predetermined number of the first mobile bodies in relation to the convoy-traveling (see [0758]: “a pair of exemplary bot apparatus assemblies may cooperate via TRON technology, with one acting as a master and providing coordinated steering and propulsion input to the other”).  
In regard to claim 8: Skaaksrud et al. discloses the information processing apparatus according to claim 6, wherein the processor is configured to select from the predetermined number of the first mobile bodies, according to a predetermined condition, a mobile body to be a leader of the convoy-traveling at a time of moving and carrying the first main body unit (see [0485]: “one of the MBs 1705a is configured to operate as a master while the other MB 1705b is configured to work with the master, but operate as a slave device.”), and the predetermined number of first mobile bodies perform vehicle-to-vehicle communication with one another, and perform convoy-traveling according to an instruction from the mobile body selected as the leader (see [0484]: “the M2M communication deployed in an exemplary MB 1705 may allow for multiple MALVT bot apparatus assemblies to pair together and cooperate in order to carry larger loads acting as a single unit. For example, this may involve coordinated propulsion and steering of each MB 1705a, 1705b in the paired assembly 400 as shown in FIG. 19 with one of the MBs 100a operating as a master autonomous unit and the other MB 1705b accepting input and operating as a type of slave autonomous unit”).  
In regard to claim 9: Skaaksrud et al. discloses the information processing apparatus according to claim 6, wherein the predetermined number of the first mobile bodies perform vehicle-to-vehicle communication with one another, select a first mobile body that is to be a leader, and perform convoy-traveling (see [0488]: “the responsive propulsion control signal and the responsive steering control signal are generated by the second mobility controller based upon master control input received from the first modular mobility base as part of the cooperation between the two modular mobility bases that make up the modular multiple mobility base assembly apparatus 1900”).
In regard to claim 10: Skaaksrud et al. discloses the information processing apparatus according to claim 1, wherein the processor determines the predetermined number regarding the first mobile bodies that move and carry the first main body unit, based on the information about the mobile body (see [1090]: “mobility base components may cooperate as a combined larger format follower-enhanced MBbased in order to move heavy or hard to handle freight that can follow a courier to a delivery destination. The exemplary MB pair in this embodiment may be able to cooperate via TRON technology ( e.g., association based coupling, wireless node-to-node communication, etc.) acting as one larger combined platform able to carry heavier encumbering loads than a courier could carry on his own”, [0620]: “alternate lifting mechanisms may be used as part of an exemplary MALVT bot apparatus (e.g., part of selectively adjustable suspension system 1840), such as a "scissor-lift" type mechanism… using such a scissor-lift 3905 may provide a higher lift capability, such as might be needed for use cases where the exemplary MALVT bot apparatus 3900 is interfacing with other vehicles”, and [0626]: “a data structure maintaining data on such a profile of information about the dispatched logistics operation for the desired bot apparatus assembly, what will be transported, the types of modular components needed in the bot apparatus assembly for the logistics operation, and authentication information about such modular components for use in verifying compatibility of the components/assembly with the logistics operation and authenticating the components/ assembly may be used for the logistics operation from a permission standpoint”).
In regard to claim 11: Skaaksrud et al. discloses an information processing method (see [0562]) comprising: storing, in a memory, information about mobile bodies (see [0099]: “lower complexity ID node 120a is managed by the higher complexity master node 1720a and server 100 as part of keeping track of the location of ID node 120a (and the associated item), thereby providing intelligent, robust, and broad visibility about the location and status of ID node 120a”), each of which forms a vehicle by being coupled with a main body unit (see [0453]: “components may include a Mobility Base (MB)… Base Adapter Plate Module (BAPM), a Cargo Storage Unit (CSS)”) and is capable of autonomous driving (see [0426], [0434], [0459]); transmitting a summon command to a first mobile body (see [0772]: “dispatch command sent by the dispatch server may be initiated based upon a dispatch request received by the dispatch server”) existing within a predetermined range (see [0247]: “for the ‘local’ mode of traffic filtering, only the assigned master node communicates and processes information from a proximately close and assigned ID node”), the summon command summoning the first mobile body to a predetermined assembly location (see [0962]: “receiving the ordered item in the payload area within the modular cargo storage system may have the modular mobile autonomy control module autonomously causing the modular mobility base to move from within the warehousing location to the pickup location”), and causing a predetermined number of first mobile bodies assembled at the predetermined assembly location to carry one first main body unit that is larger or heavier than a main body unit that can be carried by one first mobile body (see [0483]: “MB units 1705 may be operated in a ‘collaboration mode’  to achieve… enhanced functionality for on-road use or higher payload”, [0484], [0494], [0774]), and causing the predetermined number of the first mobile bodies to move to a predetermined destination (see [0581]).  
In regard to claim 12: Skaaksrud et al. discloses the information processing method according to claim 11, comprising transmitting, when the predetermined number of the first mobile bodies carrying the first main body unit are no longer being used, a dismiss command to the predetermined number of the first mobile bodies, the dismiss command instructing movement to respective return locations (see [0731]: “modular mobile autonomy control module autonomously causing the modular mobility base to move from the [destination] location on a return route to the origin location after the item being shipped is detected to be removed from within the modular cargo storage system”).  
In regard to claim 13: Skaaksrud et al. discloses the information processing method according to3. The information processing apparatus according to claim 11, wherein the information about the mobile body includes information indicating a state of the mobile body (see [0130], [0131], [0623]: “an exemplary MB 1705 may have its sensors 1815 certified to be calibrated and indicative of a level of readiness for a particular assigned logistics operation”), and the summon command is transmitted by taking a mobile body that exists within the predetermined range and that is in an idle state as the first mobile body (see  [0849]: “The exemplary MALVT bot apparatus would then return to base at the hub location or be placed, for example, into a ready for dispatch group at the spoke location”, [0850]: “MALVT bot apparatus assemblies… may be maintained in a ready configuration of assembly 1700 that may be quickly dispatched by server 4720 with one or more inventory items 4710”). 
In regard to claim 15: Skaaksrud et al. discloses the information processing method according to claim 11, wherein the predetermined number of the first mobile bodies move and carry the first main body unit by convoy-traveling (see [0758]: “a pair of exemplary bot apparatus assemblies may cooperate via TRON technology, with one acting as a master and providing coordinated steering and propulsion input to the other”).  
In regard to claim 16: Skaaksrud et al. discloses the information processing method according to claim 15, wherein each of the predetermined number of the first mobile bodies is controlled in relation to the convoy-traveling (see [0758]: “a pair of exemplary bot apparatus assemblies may cooperate via TRON technology, with one acting as a master and providing coordinated steering and propulsion input to the other”).  
In regard to claim 17: Skaaksrud et al. discloses the information processing method according to claim 15, wherein a mobile body to be a leader of the convoy-traveling at a time of moving and carrying the first main body unit is selected from the predetermined number of first mobile bodies according to a predetermined condition, (see [0485]: “one of the MBs 1705a is configured to operate as a master while the other MB 1705b is configured to work with the master, but operate as a slave device.”), and the predetermined number of the first mobile bodies perform vehicle-to-vehicle communication with one another, and perform convoy-traveling according to an instruction from the mobile body selected as the leader (see [0484]: “the M2M communication deployed in an exemplary MB 1705 may allow for multiple MALVT bot apparatus assemblies to pair together and cooperate in order to carry larger loads acting as a single unit. For example, this may involve coordinated propulsion and steering of each MB 1705a, 1705b in the paired assembly 400 as shown in FIG. 19 with one of the MBs 100a operating as a master autonomous unit and the other MB 1705b accepting input and operating as a type of slave autonomous unit”).  
In regard to claim 18: Skaaksrud et al. discloses the information processing method according to claim 15, wherein the predetermined number of first mobile bodies perform vehicle-to-vehicle communication with one another, select a first mobile body that is to be a leader, and perform convoy-traveling (see [0488]: “the responsive propulsion control signal and the responsive steering control signal are generated by the second mobility controller based upon master control input received from the first modular mobility base as part of the cooperation between the two modular mobility bases that make up the modular multiple mobility base assembly apparatus 1900”).
In regard to claim 19: Skaaksrud et al. discloses the information processing apparatus according to claim 11, wherein the predetermined number regarding the first mobile bodies that move and carry the first main body unit is determined based on the information about the mobile body (see [1090]: “mobility base components may cooperate as a combined larger format follower-enhanced MBbased in order to move heavy or hard to handle freight that can follow a courier to a delivery destination. The exemplary MB pair in this embodiment may be able to cooperate via TRON technology ( e.g., association based coupling, wireless node-to-node communication, etc.) acting as one larger combined platform able to carry heavier encumbering loads than a courier could carry on his own”, [0620]: “alternate lifting mechanisms may be used as part of an exemplary MALVT bot apparatus (e.g., part of selectively adjustable suspension system 1840), such as a "scissor-lift" type mechanism… using such a scissor-lift 3905 may provide a higher lift capability, such as might be needed for use cases where the exemplary MALVT bot apparatus 3900 is interfacing with other vehicles”, and [0626]: “a data structure maintaining data on such a profile of information about the dispatched logistics operation for the desired bot apparatus assembly, what will be transported, the types of modular components needed in the bot apparatus assembly for the logistics operation, and authentication information about such modular components for use in verifying compatibility of the components/assembly with the logistics operation and authenticating the components/ assembly may be used for the logistics operation from a permission standpoint”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Skaaksrud et al. (US 2019/0287063) modified by Perez Barrera et al. (US 2020/0050978). 
In regard to claim 5: Skaaksrud et al. discloses the information processing apparatus according to claim 1, wherein each of the mobile bodies is a mobile body that is owned by a predetermined user as a private-use vehicle (see [0771]: “Within an environment of a large private corporate facility, an exemplary MALVT bot apparatus may be dispatched and deployed to act as a shuttle for parts, tools, components, or other needs”); Skaaksrud et al. does not explicitly disclose that the processor is configured to: transmit a use permission request for the first mobile body, to a user terminal of a user who owns the first mobile body, and to transmit the summon command to the first mobile body, in a case where a use acceptance response regarding the first mobile body is received from the user terminal; however Skaaksrud does disclose sending a use request to a dispatch server from a user terminal (see [0786]: “sender may leverage TRON technology in such a secure courier type of dispatched logistics operation embodiment, which may involve wireless communications with user access devices (e.g., supplier mobile user access device 3310 (e.g., a type of mobile ID node or mobile master node) such as a smartphone or handheld tablet device) and a node-enabled component of the exemplary MALVT bot apparatus (e.g., the autonomous controller 3100 on exemplary MAM 1725))”), and transmitting a summon command when the use request is accepted by the dispatch server (see [0771]: “TRON capabilities enable the exemplary MALVT bot apparatus (operating as a master node through its autonomous controller in MAM 1725) to locate the repair person ( via the person's user access device operating as an ID node) and make a delivery directly to the recipient”, [0772]: “The dispatch command sent by the dispatch server may be initiated based upon a dispatch request received by the dispatch server”); Perez Barrera et al. teaches a system and method for utilizing a privately owned vehicle for commercial operations (see [0020]) comprising a processor configured to: transmit a use permission request for the first mobile body, to a user terminal of a user who owns the first mobile body (see [0031]: “the owner 212 authorizes requests (e.g., specific requests) received from other users corresponding to requested commercial use of the autonomous vehicle 100.”), and to transmit the summon command to the first mobile body, in a case where a use acceptance response regarding the first mobile body is received from the user terminal (see [0022]: “once the request for package delivery is authorized, the autonomous vehicle is directed to a pickup location”); therefore it would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate the teachings Perez Barrera et al. into the disclosure of Skaaksrud et al. because doing so amounts to use of a known technique to improve similar devices, methods, or products in the same way, and would have yielded predictable results. Please see MPEP 2143(I)(C).  
In regard to claim 14: Skaaksrud et al. discloses the information processing method according to claim 11, wherein the mobile body is a mobile body that is owned by a predetermined user as a private-use vehicle (see [0771]: “Within an environment of a large private corporate facility, an exemplary MALVT bot apparatus may be dispatched and deployed to act as a shuttle for parts, tools, components, or other needs”); Skaaksrud et al. does not explicitly disclose a use permission request for the first mobile body is transmitted to a user terminal of a user who owns the first mobile body, summon command is transmitted to the first mobile body, in a case where a use acceptance response regarding the first mobile body is received from the user terminal; however Skaaksrud does disclose sending a use request to a dispatch server from a user terminal (see [0786]: “sender may leverage TRON technology in such a secure courier type of dispatched logistics operation embodiment, which may involve wireless communications with user access devices (e.g., supplier mobile user access device 3310 (e.g., a type of mobile ID node or mobile master node) such as a smartphone or handheld tablet device) and a node-enabled component of the exemplary MALVT bot apparatus (e.g., the autonomous controller 3100 on exemplary MAM 1725))”), and transmitting a summon command when the use request is accepted by the dispatch server (see [0771]: “TRON capabilities enable the exemplary MALVT bot apparatus (operating as a master node through its autonomous controller in MAM 1725) to locate the repair person ( via the person's user access device operating as an ID node) and make a delivery directly to the recipient”, [0772]: “The dispatch command sent by the dispatch server may be initiated based upon a dispatch request received by the dispatch server”); Perez Barrera et al. teaches system and method for utilizing a privately owned vehicle for commercial operations (see [0020]) comprising a the processor configured to: transmit a use permission request for the first mobile body, to a user terminal of a user who owns the first mobile body (see [0031]: “the owner 212 authorizes requests (e.g., specific requests) received from other users corresponding to requested commercial use of the autonomous vehicle 100.”), and to transmit the summon command to the first mobile body, in a case where a use acceptance response regarding the first mobile body is received from the user terminal (see [0022]: “once the request for package delivery is authorized, the autonomous vehicle is directed to a pickup location”); therefore it would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate the teachings Perez Barrera et al. into the disclosure of Skaaksrud et al. because doing so amounts to use of a known technique to improve similar devices, methods, or products in the same way, and would have yielded predictable results. Please see MPEP 2143(I)(C).  
In regard to claim 20: Skaaksrud et al. discloses a non-transitory computer readable medium recorded with an information processing program (see [0562]), a mobile body that is owned by an owner of the user terminal (see [0771]: “Within an environment of a large private corporate facility, an exemplary MALVT bot apparatus may be dispatched and deployed to act as a shuttle for parts, tools, components, or other needs”), that forms a vehicle by being coupled with a main body unit (see [0453]: “components may include a Mobility Base (MB)… Base Adapter Plate Module (BAPM), a Cargo Storage Unit (CSS)”), and that is capable of autonomous driving (see [0426], [0434], [0459]), in a case where one first main body unit that is larger or heavier than a main body unit that can be carried by one first mobile body is to be carried and moved by a predetermined number of first mobile bodies (see [0483]: “MB units 1705 may be operated in a ‘collaboration mode’  to achieve… enhanced functionality for on-road use or higher payload”, [0484], [0494], [0774]) existing within a predetermined range (see [0247]: “for the ‘local’ mode of traffic filtering, only the assigned master node communicates and processes information from a proximately close and assigned ID node”); Skaaksrud et al does not explicitly disclose [an information processing program] for causing a user terminal to: receive a use permission request [for a mobile body that is owned by the owner of the user terminal] and transmit a response to the use permission request, wherein the use permission request requests for a permission to use the mobile body as a first mobile body; however Skaaksrud does disclose sending a use request to a dispatch server from a user terminal (see [0786]: “sender may leverage TRON technology in such a secure courier type of dispatched logistics operation embodiment, which may involve wireless communications with user access devices (e.g., supplier mobile user access device 3310 (e.g., a type of mobile ID node or mobile master node) such as a smartphone or handheld tablet device) and a node-enabled component of the exemplary MALVT bot apparatus (e.g., the autonomous controller 3100 on exemplary MAM 1725))”), and transmitting a summon command when the use request is accepted by the dispatch server (see [0771]: “TRON capabilities enable the exemplary MALVT bot apparatus (operating as a master node through its autonomous controller in MAM 1725) to locate the repair person ( via the person's user access device operating as an ID node) and make a delivery directly to the recipient”, [0772]: “The dispatch command sent by the dispatch server may be initiated based upon a dispatch request received by the dispatch server”); Perez Barrera et al. teaches system and method for utilizing a privately owned vehicle for commercial operations (see [0020]) comprising a the processor configured to: transmit a use permission request for the first mobile body, to a user terminal of a user who owns the first mobile body (see [0031]: “the owner 212 authorizes requests (e.g., specific requests) received from other users corresponding to requested commercial use of the autonomous vehicle 100.”), and to transmit the summon command to the first mobile body, in a case where a use acceptance response regarding the first mobile body is received from the user terminal (see [0022]: “once the request for package delivery is authorized, the autonomous vehicle is directed to a pickup location”); therefore it would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate the teachings Perez Barrera et al. into the disclosure of Skaaksrud et al. because doing so amounts to use of a known technique to improve similar devices, methods, or products in the same way, and would have yielded predictable results. Please see MPEP 2143(I)(C).
Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Andy Schneider, whose telephone number is (571) 272-9717.  The examiner can normally be reached Monday-Friday from 7:00 am to 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski, can be reached at (571) 272-2706.  The fax number for the organization to which this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Andy Schneider/
Examiner, Art Unit 366


/GENNA M MOTT/Primary Examiner, Art Unit 3662